Nos



                                                      Nos. 97-310 and 97-311



                             IN THE SUPREME COURT OF THE STATE OF MONTANA



                                                             1998 MT 266



                                                       PATRICIA M. CARR,

                                                     Plaintiff and Respondent,



                                                                    v.



                                                            IAN M. BETT,

                                                     Defendant and Appellant.



                           APPEAL FROM: District Court of the Eighteenth Judicial District,

                                                In and for the County of Gallatin,

                                       The Honorable Mike Salvagni, Judge presiding.


                                                     COUNSEL OF RECORD:

                                                            For Appellant:

                                  James D. McKenna (argued); Walsh & McKenna, P.C.;

                                                         Bozeman, Montana



file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (1 of 21)4/19/2007 3:03:34 PM
 Nos




                                                            For Respondent:

                                     William Francis Koeppen (argued); Attorney at Law;

                                                     Gallatin Gateway, Montana



                                                          For Amicus Curiae:

                           Hon. Joseph P. Mazurek, Attorney General; Chris Tweeten (argued),

                                          Assistant Attorney General; Helena, Montana




                                                        Heard: March 19, 1998

                                                      Submitted: April 14, 1998

                                                     Decided: November 5, 1998

                                                                   Filed:

                                      __________________________________________

                                                                   Clerk

Justice Jim Regnier delivered the opinion of the Court.

¶1. On March 17, 1995, Ian M. Bett filed a petition for dissolution of marriage in the
Eighteenth Judicial District Court, Gallatin County. On June 28, 1996, Ian's wife,
Patricia M. Carr, filed a divorce complaint in a Wyoming district court. On October
30, 1996, the Wyoming court issued a decree of divorce and judgment to Patricia by
default. On January 21, 1997, Patricia filed the Wyoming judgment with the Gallatin
County District Court. She then moved for summary judgment in Ian's Montana
dissolution proceeding. Subsequently, Ian moved to set aside the Wyoming judgment
filed by Patricia in the Gallatin County District Court. On April 11, 1997, the District

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (2 of 21)4/19/2007 3:03:34 PM
 Nos


Court issued two orders, one granting Patricia's motion for summary judgment in
the dissolution proceeding, and another denying Ian's motion to set aside the
Wyoming judgment. Ian now appeals from both the order granting Patricia
summary judgment in the dissolution proceeding and the order denying his motion
to set aside the Wyoming judgment in the case where the Wyoming judgment was
transcribed. We affirm.

¶2. We address the following issues on appeal:

¶3. 1. Did Ian Bett file his notices of appeal in a timely manner?

¶4. 2. Did Ian Bett file the proper motion under the Montana Rules of Civil
Procedure to set aside the foreign judgment filed in the District Court?

¶5. 3. Did the District Court err when it denied Ian Bett's motion to set aside the
Wyoming judgment filed in the Eighteenth Judicial District Court, Gallatin County?

                             FACTUAL AND PROCEDURAL BACKGROUND

¶6. Patricia M. Carr and Ian M. Bett were married in Driggs, Idaho, on November
18, 1991. They lived a rather bohemian lifestyle, traveling throughout the West in a
camper while Ian worked as a sales representative for a company. They also lived
apart at times. Sometime in 1993, they separated but maintained contact. In August,
1993, Patricia moved to Jackson, Wyoming and Ian moved to Bozeman, Montana.

¶7. On March 17, 1995, Ian filed a petition for dissolution of marriage in the
Eighteenth Judicial District Court, Gallatin County (Cause No. 95-120, Gallatin).
More then a year later, on July 9, 1996, Patricia was served in Jackson, Wyoming,
with a summons and petition of Ian's cause of action filed in Montana. She filed an
answer to this petition on August 2, 1996.

¶8. On June 28, 1996, before being served with process of Ian's Montana action,
Patricia filed a complaint seeking a decree of divorce in the District Court of Teton
County, Ninth Judicial District, in Jackson, Wyoming. Ian was served in Bozeman,
Montana, with a copy of the summons and complaint of the Wyoming action on
August 21, 1996. Ian did not respond to the summons and complaint, and on October
30, 1996, a decree of divorce and judgment against Ian and in favor of Patricia was


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (3 of 21)4/19/2007 3:03:34 PM
 Nos


entered in the Wyoming action. The Wyoming divorce decree dissolved Ian and
Patricia's marriage in Wyoming and awarded Patricia $95,000 as her share of the
marital assets.

¶9. On January 21, 1997, Patricia filed an authenticated copy of the Wyoming decree
and judgment with the Gallatin County Clerk of Court pursuant to the Uniform
Enforcement of Foreign Judgments Act, §§ 25-9-501 through -508, MCA, (Cause No.
97-22, Gallatin). On January 22, 1997, Patricia filed a motion for summary judgment
seeking to dismiss Ian's petition for dissolution of marriage. On February 10, 1997,
Ian filed a motion to set aside the Wyoming judgment. This motion, however, was not
filed in the case where the Wyoming judgment was transcribed (Cause No. 97-22,
Gallatin), but in the case where he filed his petition for dissolution (Cause No. 95-120,
Gallatin).

¶10. The District Court heard oral argument on Patricia's motion for summary
judgment on February 27, 1997. During the oral argument, Patricia questioned
whether Ian properly filed his motion to set aside the Wyoming decree and judgment
in the same cause of action as his petition for dissolution of marriage. Thereafter, on
February 28, 1997, Ian filed a motion to set aside the Wyoming decree and judgment
in the cause of action wherein it had been transcribed in Montana by Patricia (Cause
No. 97-22, Gallatin).

¶11. On April 11, 1997, the District Court ruled in favor of Patricia's motion for
summary judgment in Ian's Montana action, resulting in its dismissal. On the same
day, the court entered an order denying Ian's motion to have the Wyoming judgment
set aside. In both cases, notice of entry of judgment was filed on April 15, 1997. On
April 29, 1997, Ian filed motions to alter or amend judgment pursuant to Rule 59(g),
M.R.Civ.P., in each case. Both motions were denied by the District Court on May 19,
1997.

¶12. On May 30, 1997, Ian filed notices of appeal. In Case No. 97-311 (Cause No. 95-
120, Gallatin), Ian appeals the order of the District Court granting Patricia's motion
for summary judgment and dismissing Ian's petition for dissolution of marriage. In
Case No. 97-310 (Cause No. 97-22, Gallatin), Ian appeals the order of the District
Court denying his motion to set aside the Wyoming decree and judgment.

¶13. On June 11, 1997, Patricia filed motions with this Court to dismiss both appeals,


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (4 of 21)4/19/2007 3:03:34 PM
 Nos


Case Nos. 97-310 and 97-311. On June 25, 1997, Ian filed a motion to consolidate
Case Nos. 97-310 and 97-311. On July 2, 1997, we issued two separate orders. First,
we granted Ian's motion to consolidate, and Case No. 97-310 was consolidated with
Case No. 97-311 for purposes of this appeal. In the second July 2, 1997, order, we
reserved ruling on Patricia's motions to dismiss and took her motions under
advisement. We ordered both parties to include arguments and authority on their
respective positions regarding Patricia's motions to dismiss the appeals in their
briefs.

¶14. On November 6, 1997, after initial briefing of the appeal by the parties, this
Court raised the issue of whether § 25-9-503, MCA, was constitutional in light of the
Full Faith and Credit Clause, Article IV, Section 1, of the United States Constitution.
We ordered supplemental briefing by both parties on this issue and stated that an
oral argument would be scheduled at a later date. Also, because a decision in this
case may implicate the constitutionality of § 25-9-503, MCA, we named the Montana
Attorney General a party to this proceeding and invited the State to file a brief and
present a separate oral argument.

¶15. On December 4, 1997, Ian moved this Court for a suspension of proceedings. In
the Wyoming District Court, Ian had filed a motion to set aside the Wyoming
judgment. On December 9, 1997, we granted the motion on the grounds that further
proceedings regarding this case were being held in Wyoming.

¶16. On December 30, 1997, the District Court of Teton County, Ninth Judicial
District, in Jackson, Wyoming, denied Ian's request to set aside the default judgment
obtained by Patricia on October 30, 1996. Ian did not appeal this decision of the
Wyoming court and the default judgment is now final.

                                                                ISSUE 1

¶17. Did Ian Bett file his notices of appeal in a timely manner?

¶18. At the time Ian filed his motions to alter or amend and his subsequent notices of
appeal, Rule 5(a), M.R.App.P., provided in pertinent part:

(1) In civil cases the notice of appeal required by Rule 4 shall be filed with the clerk of the
district court within 30 days from the date of the entry of the judgment or order appealed


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (5 of 21)4/19/2007 3:03:34 PM
 Nos


from, except that in cases where service of notice of entry of judgment is required by Rule
77(d) of the Montana Rules of Civil Procedure the time shall be 30 days from the service
of notice of entry of judgment . . . .

....

(4) If a timely motion under the Montana Rules of Civil Procedure is filed in the district
court by any party: (i) for judgment under Rule 50(b); (ii) under Rule 52(b) to amend or
make additional findings of fact, whether or not an alteration of the judgment would be
required if the motion is granted; (iii) under Rule 59 to alter or amend the judgment; or
(iv) under Rule 59 for a new trial, the time for appeal for all parties shall run from the
entry of the order denying a new trial or granting or denying any other such motion....

¶19. In her motions to dismiss Ian's appeals, Patricia makes two different arguments.
First, Patricia contends that both of Ian's motions to alter and amend judgment
were, in substance, motions for reconsideration. If, as Patricia claims, Ian's motions
are, in fact, motions for reconsideration, the motions would not toll the time for filing
of an appeal under Rule 5(a)(4), M.R.App.P. Therefore, Patricia argues that Ian's
notices of appeals were not timely filed since they were filed more than thirty days
after the notice of entry of judgment.

¶20. Patricia relies on Miller v. Herbert (1995), 272 Mont. 132, 900 P.2d 273, to argue
that Ian's motions to alter or amend judgment should be considered motions for
reconsideration that do not extend the time allowed for filing an appeal. First, she
contends that Ian offers no new facts, and no new evidence or new law in support of
his motions. The arguments that Ian presents, Patricia claims, are the same
arguments previously submitted to the District Court. Second, Patricia argues that
Ian's motions are not Rule 59(g) motions because they ask the District Court to
completely reverse its earlier orders rather than request the court to alter or amend
its decision.

¶21. Ian counters that both his motions were legitimate Rule 59(g) motions to alter or
amend judgment. Ian states that in both his motions and briefs, he pointed out to the
District Court that it had completely ignored one of his main arguments. Ian claims
that rather than asking the court to reconsider its decision, he was requesting that
the court consider the merits of his argument regarding the propriety of the default
judgment issued by the Wyoming court. Ian argues that his Rule 59(g) motions are


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (6 of 21)4/19/2007 3:03:34 PM
 Nos


not motions for reconsideration as defined in Miller. Finally, Ian states that in the
context of altering or amending the District Court's decision, the only possible option
available to the court was a complete reversal.

¶22. In Miller, this Court was faced with whether a motion that was entitled "motion
for reconsideration" was, in fact, a Rule 59(g) motion to alter or amend judgment
that tolled the time for the filing of a notice of appeal. We stated that "[w]e shall look
to the substance of a motion, not just its title, to identify what motion has been
presented." Miller, 272 Mont. at 136, 900 P.2d at 275. We held that a motion for
reconsideration may be equated to a motion to alter or amend a judgment in limited
circumstances where the motion "contain[s] statements or allegations demonstrating
that such motion is the equivalent to a motion to amend or a motion to alter a
judgment." Miller, 272 Mont. at 136, 900 P.2d at 275. This Court further elaborated
on when a motion for reconsideration would be construed substantively as a motion
to alter or amend pursuant to Rule 59(g) in Nelson v. Driscoll (1997), 285 Mont. 355,
948 P.2d 256.

¶23. Patricia's reliance on Miller to argue that this Court should look at the
substance of Ian's motions to determine whether they properly are Rule 59(g)
motions is misplaced. Neither Miller nor Nelson held that when a Rule 59(g) motion
is titled "motion to alter or amend judgment," a court may look beyond the title of
the motion to determine whether it is in substance a motion to alter or amend. In
both Miller and Nelson, the pleadings had been incorrectly labeled motions for
reconsideration and we held that they would be construed as motions to alter or
amend judgment in order to save this Court's jurisdiction over the appeals. We have
never denied jurisdiction in any case based on a post-trial motion that had been
properly labeled but did not include substantive language in support of its label.

¶24. We reject Patricia's argument that this Court should look beyond the title of a
Rule 59(g) motion and analyze the substance of the motion in order to determine
whether the motion is, in fact, a proper Rule 59(g) motion. To do so would mean that
a party who has filed a Rule 59(g) motion with a district court would never be
confident that it fell within the framework of Rule 59. There would always be a
looming possibility that the subsequent appeal could be dismissed by this Court when
asked to examine the substance of the motion under our judicial microscope. We,
therefore, hold that when a party has identified and titled a motion as one to alter or
amend pursuant to Rule 59(g), this Court is not going to analyze the substance of the

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (7 of 21)4/19/2007 3:03:34 PM
 Nos


motion to see if it comes under the definition of a motion to alter or amend.

¶25. As stated above, on April 11, 1997, the District Court entered one order
granting Patricia's motion for summary judgment and another order denying Ian's
motion to set aside the foreign judgment. In both cases, a notice of entry of judgment
was filed on April 15, 1997. On April 29, 1997, Ian filed a Rule 59(g) motion in each
case. Both were labeled "motion to alter or amend judgment." On May 19 1997, the
District Court denied both motions to alter or amend judgment. On May 30, 1997,
Ian filed his notices of appeal.

¶26. Under Rule 59(g), Ian was required to file his motions to alter or amend
judgment within ten days after service of the notice of the entry of the judgment. We
determine that Ian's motions to alter or amend judgment were timely filed. Under
Rule 5(a)(4), M.R.App.P., Ian had thirty days after the denial of his motions to alter
or amend judgment to file his notices of appeal. In this case, the court denied both
motions on May 19, 1997, and Ian filed his notices of appeal on May 30, 1997. Thus,
we conclude that Ian's notices of appeal were timely filed in both cases.

¶27. Furthermore, we conclude that Ian's Rule 59(g) motions were appropriate in
seeking a complete reversal of the District Court's decisions. In this case, Ian asked
the court to alter or amend the judgment by setting aside the Wyoming judgment. If
the District Court granted Ian's request, the judgment would have been set aside and
summary judgment would not have been granted in the dissolution proceeding.
There were no other options available to the District Court to partially alter or
amend the judgment pursuant to Rule 59(g) and the relief requested. Therefore, we
determine that Ian's Rule 59(g) motions were appropriate in seeking a reversal of the
court's earlier decisions.

                                                                ISSUE 2

¶28. Did Ian Bett file the proper motion under the Montana Rules of Civil Procedure
to set aside the foreign judgment filed in the District Court?

¶29. Whereas above we addressed Patricia's argument about the substance of Ian's
Rule 59(g) motions, we now discuss Patricia's argument regarding the timing of Ian's
Rule 59(g) motion filed in Cause 97-22 (Case 97-310), the Wyoming judgment
transcribed in Montana. Patricia again argues that Ian's motion to alter or amend


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (8 of 21)4/19/2007 3:03:34 PM
 Nos


judgment was not timely and, therefore, the time for filing a notice of appeal was not
extended. Patricia states that in order for Ian's Rule 59(g) motion to be considered
timely filed, it must have been filed within ten days of any judgment, or notice of
entry of judgment. However, it is unclear whether Patricia is arguing that the ten day
period for filing a Rule 59(g) motion begins to run on October 30, 1996, the day
judgment was entered by the Wyoming District Court, or on January 21, 1997, when
the Wyoming judgment was transcribed in the Montana District Court.

¶30. In either case, Patricia asserts that Ian's Rule 59(g) motion is untimely because
it is not related to the District Court's April 11, 1997, order denying his Rule 60(b)
motion to set aside the Wyoming judgment. Rather, Patricia states that Ian's Rule 59
(g) motion refers directly to the Wyoming judgment itself. Thus, Patricia argues that
Ian's Rule 59(g) motion was untimely because it was not filed within ten days after
the judgment was entered by the Wyoming District Court or when the Wyoming
judgment was transcribed in the Montana District Court.

¶31. We determine that Patricia's argument does not clearly represent Ian's Rule 59
(g) motion in Cause 97-22/Case 97-310 or the proceedings below in the District
Court. Ian's motion to alter or amend judgment filed on April 29, 1997, clearly states
that he seeks to alter or amend the order and memorandum issued by the District
Court on April 11, 1997. He goes on to state that his reasons for his motion are the
court failed to consider all the issues presented by the parties, and the court's
memorandum and order are erroneous as a matter of law. Ian's motion was
supported by a brief filed on May 6, 1997. Although, in essence, Ian is seeking to alter
or amend the Wyoming judgment, we conclude that Ian's Rule 59(g) motion is
related to the District Court's April 11, 1997, order and thus was timely made.
Furthermore, Patricia's argument ignores the fact that a Rule 60(b) motion is the
appropriate motion to file to seek review of a foreign judgment filed in a Montana
district court.

¶32. Moreover, we conclude that a Rule 59(g) motion would not be the appropriate
motion to make in challenging a foreign judgment filed in Montana. In Montana,
Rule 59(g) motions are commonly made after the entry of a judgment by a Montana
district court by either one or both of the parties that appeared before the court. On
the other hand, Rule 60(b) sets forth numerous circumstances in which a district
court may relieve a party from a final judgment, order, or proceeding. We agree
with Ian and the practice in other states that a Rule 60(b) motion is the appropriate

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (9 of 21)4/19/2007 3:03:34 PM
 Nos


motion to file in order to seek review of or relief from a foreign judgment. See, e.g.,
Marworth, Inc. v. McGuire (Colo. 1991), 810 P.2d 653; Data Management Systems,
Inc. v. EDP Corp. (Utah 1985), 709 P.2d 377.

¶33. Therefore, we hold that Ian's Rule 60(b) motion and his Rule 59(g) motion, as
they relate to the proceeding involving the Wyoming judgment filed in Montana,
were both appropriate and timely filed. Under Rule 60(b)(1), M.R.Civ.P., a party
that asserts excusable neglect as a reason for relief from a final judgment has sixty
days after the judgment was entered to file a Rule 60(b) motion. As discussed above,
Ian filed a Rule 60(b) motion to set aside the foreign judgment filed in Montana
within sixty days after Patricia recorded the Wyoming judgment. After briefing by
both parties and a hearing, the District Court ruled against him on April 11, 1997.
Notice of entry of judgment was filed on April 15, 1997. Ian then filed a motion to
alter or amend that judgment within the ten-day period prescribed by Rule 59(g).
We conclude that this motion was related to the District Court's April 15, 1997,
order. After the District Court denied the motion on May 19, 1997, Ian filed his
notice of appeal on May 30, 1997, well within the thirty-day time period prescribed
by Rule 5, M.R.App.P. Thus, we conclude that Ian's Rule 59(g) motion was timely
filed.

                                                                ISSUE 3

¶34. Did the District Court err when it denied Ian's motion to set aside the Wyoming
judgment filed in the Eighteenth Judicial District Court?

¶35. At first, we note that the District Court entered summary judgment against Ian
as a matter of law. The District Court's decision was based on its conclusion that the
Wyoming court had personal jurisdiction over Ian and on the court's related April
11, 1997, order denying Ian's motion to set aside the Wyoming judgment in Montana.
On appeal, Ian challenges the District Court's failure to set aside the Wyoming
judgment filed in Montana. Our standard of review relating to conclusions of law is
whether the trial judge's interpretation of the law is correct. Carbon County v. Union
Reserve Coal Co. (1995), 271 Mont. 459, 469, 898 P.2d 680, 686; Steer, Inc. v.
Department of Revenue (1990), 245 Mont. 470, 474-75, 803 P.2d 601, 603.

¶36. Ian contends that Montana's version of the Uniform Enforcement of Foreign
Judgments Act (UEFJA), §§ 25-9-501 through -508, MCA, and Rule 60(b), M.R.Civ.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (10 of 21)4/19/2007 3:03:34 PM
 Nos


P., permit a district court to set aside the default judgment obtained against him in
Wyoming because of his inadvertence, mistake, or neglect there. Specifically, Ian
argues that under § 25-9-503, MCA, anytime a foreign judgment is filed in a
Montana district court, it is to be treated, in all respects, as a judgment of this state.
Accordingly, he contends that once a foreign judgment is filed in Montana, it is
subject to the same defenses or procedures, such as relief from a judgment under
Rule 60(b), as any other Montana judgment. Therefore, because the Wyoming
judgment against him was obtained by default and Montana law generally holds
default in disfavor, Ian argues that the judgment should be set aside as invalid under
Montana law.

¶37. Patricia counters that a Montana district court may not set aside a valid
judgment of a sister state. Patricia contends that the Full Faith and Credit Clause of
the United States Constitution does not permit a district court to set aside a valid
foreign judgment under § 25-9-503, MCA, and Rule 60(b), M.R.Civ.P. Therefore,
Patricia argues that the District Court did not err when it denied Ian's motion to set
aside the Wyoming judgment.

¶38. The United States Constitution's Full Faith and Credit Clause provides, "Full
Faith and Credit shall be given in each State to the public Acts, Records, and judicial
Proceedings of every other State. And the Congress may by general Laws prescribe
the Manner in which such Acts, Records, and Proceedings shall be proved, and the
Effect thereof." U.S. Const. art. IV, § 1.

¶39. The U.S. Supreme Court has held that the full faith and credit obligation owed
to final judgments is exacting. A final judgment rendered by a state court is entitled
to full faith and credit in the courts of its sister states. Underwriters National Assur.
Co. v. North Carolina Life and Accident and Health Insurance Guaranty Ass'n (1982),
455 U.S. 691, 102 S. Ct. 1357, 71 L. Ed. 2d 558. The U.S. Supreme Court has stated
that full faith and credit "generally requires every State to give to a judgment at least
the res judicata effect which the judgment would be accorded in the State which
rendered it." Durfee v. Duke (1963), 375 U.S. 106, 109, 84 S. Ct. 242, 244, 11 L. Ed. 2d
186-90. Moreover, "the judgment of a state court should have the same credit,
validity, and effect, in every other court of the United States, which it had in the state
where it was pronounced." Underwriters National Assur. Co., 455 U.S. at 704, 102 S.
Ct. at 1365, 71 L. Ed. 2d at 570 (citations omitted).



 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (11 of 21)4/19/2007 3:03:34 PM
 Nos


¶40. Ian claims that Montana's UEFJA allows Montana district courts to reopen,
vacate, or set aside foreign judgments under Rule 60(b), M.R.Civ.P. Section 25-9-503,
MCA, Montana's version of the UEFJA, provides:

Filing and status of foreign judgments. A copy of any foreign judgment authenticated in
accordance with an act of congress or the statutes of this state may be filed in the office of the clerk of any
district court of this state. The clerk shall treat the foreign judgment in the same manner as a judgment of
a district court of this state. A judgment so filed has the same effect and is subject to the same procedures,
defenses, and proceedings for reopening, vacating, or staying as a judgment of a district court of this state
and may be enforced or satisfied in like manner.

(Emphasis added.) Ian argues that the statute's language allows Montana district courts to
provide Rule 60(b), M.R.Civ.P., relief to foreign judgments, and a plain reading of the
statute indicates that the procedures, defenses, and proceedings for reopening or vacating a
domestic judgment also apply to a registered foreign judgment.

¶41. Ian's interpretation of § 25-9-503, MCA, is contrary to the purpose and intent of
the UEFJA. The UEFJA was enacted to implement the Full Faith and Credit Clause
of the United States Constitution. The UEFJA provides the procedural framework
for enforcing foreign judgments in the states that have enacted it. The UEFJA's
purpose is to "facilitate interstate enforcements of judgments by providing a
summary procedure by which a judgment creditor may enforce the judgment in an
expeditious manner in any jurisdiction in which the judgment debtor is found."
Matson v. Matson (Minn. 1983), 333 N.W.2d 862, 867. The UEFJA is to be
"interpreted and construed as to effectuate its general purpose to make uniform the
law of those states which enact it." Section 25-9-508, MCA. Considering these
guideposts, this Court is required to construe the UEFJA in order to obtain
uniformity with the rulings of sister state courts.

¶42. We disagree with Ian's interpretation that, under § 25-9-503, MCA, a foreign
judgment duly filed in Montana can be subjected to the same defenses and
proceedings for reopening or vacating as a domestic judgment, and remain consistent
with full faith and credit. Rather, we hold that the only defenses that may be raised
to destroy the full faith and credit obligation owed to a final judgment are those
defenses directed at the validity of the foreign judgment. See Durfee, 375 U.S. at 110,
84 S. Ct. at 244, 11 L. Ed. 2d at 190 ("a judgment of a court in one State is conclusive
upon the merits in a court in another State only if the court in the first State had
power to pass on the merits--had jurisdiction, that is to render the judgment.")


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (12 of 21)4/19/2007 3:03:34 PM
 Nos


Therefore, we determine that under § 25-9-503, MCA, certain defenses such as lack
of personal or subject matter jurisdiction of the rendering court, fraud in the
procurement of the judgment, lack of due process, satisfaction, or other grounds that
make the judgment invalid or unenforceable may be raised by a party seeking to
reopen or vacate a foreign judgment filed in Montana. These defenses have been
recognized by other states that have held that the language similar to that found in §
25-9-503, MCA, does not allow the merits of a foreign judgment to be reopened or
reexamined by the state where it is recorded. Marworth, 810 P.2d 653; Matson, 333 N.
W.2d 862; Rosenstein v. Steele (Nev. 1987), 747 P.2d 230; Morris Lapidus Associates v.
Airportels, Inc., (Penn. 1976), 361 A.2d 660; Wooster v. Wooster (S.D. 1987), 399 N.
W.2d 330; Data Management Systems, 709 P.2d 377.

¶43. Foreign judgments are properly accorded this deference to avoid offending the
Full Faith and Credit Clause of the United States Constitution. In fact, Montana's
version of the UEFJA recognizes this deference by defining a foreign judgment as "a
judgment, decree, or order of a court of the United States or any other court which is
entitled to full faith and credit in this state." Section 25-9-502, MCA.

¶44. Ian does not challenge the validity of the foreign judgment based upon lack of
personal or subject matter jurisdiction of the Wyoming court, fraud in the
procurement of the judgment, lack of due process, satisfaction or any other grounds
that would make the Wyoming judgment invalid or unenforceable. Instead, Ian
argues that the Wyoming judgment, obtained by default, should be set aside based on
his excusable neglect in tending to the judicial proceedings there. He contends that
his failure to file an answer to Patricia's complaint in Wyoming was excusable
because he was engaged in negotiations to resolve the case and had filed a dissolution
proceeding in the Montana District Court.

¶45. However, Ian's argument is based on the premise that a foreign judgment
obtained by default and duly filed in Montana should be set aside because Montana
law disfavors judgments obtained by default. See, e.g., Waldher v. Federal Deposit
Insurance Corp. (1997), 282 Mont. 59, 62, 935 P.2d 1101, 1103 (In setting aside a
default judgment obtained in a Montana district court, we stated "[t]he policy of law
is to favor a trial on the merits."); § 25-9-101, MCA. Although excusable neglect
might entitle a party to have a Montana default judgment set aside under Rule 60(b),
M.R.Civ.P., it has no application here, since the judgment was rendered in Wyoming.
During oral argument, Ian's counsel argued that there is a difference in public policy

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (13 of 21)4/19/2007 3:03:34 PM
 Nos


between the states of Montana and Wyoming regarding the status and deference
accorded to default judgments. As the United States Supreme Court has recently
held, there is no public policy exception to the full faith and credit accorded to final
judgments. Baker by Thomas v. General Motors Corp. (1998), 118 S. Ct. 657, 1390 L.
Ed. 2d 580. Under the Full Faith and Credit Clause, we are obligated to give effect to
the Wyoming judgment, even assuming the law underlying the judgment contravenes
the public policy of Montana.

¶46. In this case, the default judgment was obtained in Wyoming. Ian, believing that
his neglect and inadvertence were grounds to set aside the Wyoming judgment, must
make his argument before the rendering court in Wyoming. See Blair v. Blair (1962),
140 Mont. 278, 287-88, 370 P.2d 873, 878 ("[T]his case is a collateral attack upon a
foreign decree. Therefore jurisdiction for such attack is with the court wherein the
judgment was rendered.").

¶47. In fact, during the appeal proceedings before this Court, Ian went back to the
rendering court in Wyoming and attempted to set aside the default judgment based,
in part, upon excusable neglect. The Wyoming court denied Ian's request, finding
that he had failed to make the necessary showing to set aside the default judgment.
Having lost before the Wyoming court, Ian cannot continue to litigate the same issues
in Montana.

¶48. We conclude that the District Court did not err in denying Ian's motion to set
aside the foreign judgment filed in Montana. The foreign judgment is entitled to full
faith and credit in Montana. This Court recognizes that the foreign judgment is a
final judgment, granting Patricia a valid divorce from Ian and an enforceable
property division. Accordingly, we also conclude that the District Court did not err
in granting Patricia's motion for summary judgment in Ian's dissolution proceeding.

¶49. Affirmed.

/S/ JIM REGNIER

We Concur:

/S/ J. A. TURNAGE



 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (14 of 21)4/19/2007 3:03:34 PM
 Nos


/S/ KARLA M. GRAY

Justice James C. Nelson specially concurs.

¶50 I concur in our discussion of Issues 2 and 3. I concur in the result of Issue 1; I disagree
with our rationale, however.

¶51 In our discussion of Issue 1 we hold that when a party has identified and titled a
motion as one to alter or amend pursuant to Rule 59(g), M.R.Civ.P., this Court is not
going to analyze the substance of the motion to see if it comes under the definition of a
motion to alter or amend. I disagree with this rule.

¶52 In Miller v. Herbert (1995), 272 Mont. 132, 135-36, 900 P.2d 273, 275, we held that it
is the substance of a document that controls, not its caption. Specifically, we stated: "We
shall look to the substance of a motion, not just its title, to identify what motion has been
presented." Miller, 272 Mont. at 136, 900 P.2d at 275. Our decision in Miller was in line
with Association of Unit Owners v. Big Sky (1986), 224 Mont. 142, 148, 729 P.2d 469,
472, wherein we stated that "[w]e disregard that terminology in the title of the summons."
More recently, in discussing Association of Unit Owners, we noted that "in [Association of
Unit Owners] the content of the summons was more important than its title." Yarborough
v. Glacier County (1997), 285 Mont. 494, 498, 948 P.2d 1181, 1183.

¶53 Notwithstanding this precedent, in Moody v. Northland Royalty Co.(Mont. 1997), 951
P.2d 18, 22, 54 St.Rep. 1317, 1320, we carved out an exception to the substance-controls-
title rule for "documents which have procedural significance beyond the merits of their
content." In those cases the title controls the substance of the document. The theory
underlying this exception is that busy attorneys accord different amounts of "urgency" to
documents depending upon how the document is labeled, Moody, 951 P.2d at 22, 54 St.
Rep. 1320, with the presumed consequence that mislabeled documents will not be timely
read or responded to. My disagreement with this decision will not be reiterated here. See
Moody, 951 P.2d at 23, 54 St.Rep. at 1320 (Nelson, J., dissenting).

¶54 In the case at bar, we carve out yet another exception to the substance-controls-title
rule. This exception might be denominated as the "Rule 59" exception. Under this
exception, no matter what the practitioner puts in the motion, as long as it is properly
labeled, we are not going to further analyze it as to content. The rationale for this latest
exception is to assure movants that their motion will, if it is properly labeled, fall within


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (15 of 21)4/19/2007 3:03:34 PM
 Nos


the framework of Rule 59--apparently even when the motion actually does not.

¶55 Thus, the substance-controls-title rule now seems to be: The substance of a document
controls over its title unless the document has a procedural significance beyond the merits
of its content or unless the document happens to be labeled as a Rule 59 motion in which
case we don't care what the substance is. Hopefully this result-oriented approach will
inspire the sort of confidence and certainty in the practice of law that its proponents
suggest. Frankly, I doubt that it will. No amount of finessing the rules is going to save
lawyers who habitually fail to read their mail; who fail to calendar mandatory response
dates; who fail to timely answer discovery requests or obtain extensions; who conduct
their practice in the eleventh hour; who ignore the requirements of the rules of civil and
appellate procedure; and who take on more work and clients than they can responsibly and
competently handle.

¶56 Rather, I respectfully suggest that in attempting to judicially craft these various
exceptions, we are, to quote Oliver Wendell Holmes, Jr., "spend[ing] a great deal of . . .
time shoveling smoke." Black-letter Montana law, § 1-3-219, MCA, requires that we
respect form less than substance. Our decisions--majority and dissenting opinions and
                                                                                                                 (1)
special concurrences alike--favorably espousing this principle are legion. I submit that
our precedent and Montana practitioners would be better served if we simply followed this
law instead of re-creating the wheel to obtain the perceived preferred result in each case.

¶57 Using this approach, i.e., analyzing the substance of Ian's motion to alter or amend, I
conclude that it was, in fact, what he labeled it. As the Court's opinion points out, in
Nelson v. Driscoll (1997), 285 Mont. 355, 948 P.2d 256, we adopted established criteria
under which a motion for reconsideration would be construed substantively as a motion to
alter or amend pursuant to Rule 59(g), M.R.Civ.P. In so doing we cited to various
authorities which have defined, substantively, what a motion to alter or amend is and is
not. It is anomalous that we look to those criteria in determining the substance of a motion
to reconsider, yet purposely ignore those same criteria where the issue is whether a motion
labeled motion to alter or amend actually is what it purports to be.

¶58 In any event, contrary to the Court's head-in-the-sand approach, I conclude that Ian's
motion was, in fact, a motion to alter or amend under the Nelson criteria. Specifically, his
motion sought to correct what he believed was a manifest error of law, occasioned by the
trial court failing to address and determine one of his three independent legal arguments
for setting aside the Wyoming judgment. See Nelson, 285 Mont. at 360, 948 P.2d at 259 (a

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (16 of 21)4/19/2007 3:03:34 PM
 Nos


motion to alter or amend is properly filed to, among other things, "correct manifest errors
of law or fact upon which the judgment was based").

¶59 Accordingly, I agree with the result which the Court reaches in its discussion of Issue
1, but on the basis that Ian's Rule 59 motion was, in substance, a motion to alter or amend.

/S/ JAMES C. NELSON

Justice W. William Leaphart, specially concurring.

¶60 I specially concur with the Court's conclusion affirming the District Court's granting
of Patricia's motion for summary judgment. I do not, however, agree with the Court's
rationale in reaching that conclusion.

¶61 Montana's version of the Uniform Enforcement of Foreign Judgments Act (UEFJA), §
25-9-503, MCA, provides as follows:

Filing and status of foreign judgments. A copy of any foreign judgment authenticated in
accordance with an act of congress or the statutes of this state may be filed in the office of
the clerk of any district court of this state. The clerk shall treat the foreign judgment in the
same manner as a judgment of a district court of this state. A judgment so filed has the
same effect and is subject to the same procedures, defenses, and proceedings for
reopening, vacating, or staying as a judgment of a district court of this state and may be
enforced or satisfied in like manner.

¶62 The language of the Act very clearly provides that a foreign judgment is subject to
reopening or vacating on the same grounds as a judgment of the State of Montana. This
language directly conflicts with the dictates of the Full Faith and Credit Clause of the
United States Constitution which, as the Court recognizes, requires that "the judgment of a
state court should have the same credit, validity, and effect, in every other court of the
United States, which it had in the state where it was pronounced." Underwriters Assur.
Co., 455 U.S. at 704, 102 S.Ct. at 1365 (citations omitted). It goes without saying that we
cannot give the judgment in question the same credit and validity that it would have in
Wyoming (its state of origin) and, at the same time, subject that judgment to reopening
and vacating under the laws of Montana, including Rule 60(b), M.R.Civ.P.

¶63 The Court purports to resolve this conundrum by interpreting § 25-9-503, MCA, in


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (17 of 21)4/19/2007 3:03:34 PM
 Nos


such a manner that the only defenses allowed under the UEFJA are those directed at the
validity of the foreign judgment (e.g., lack of personal or subject mater jurisdiction, fraud
in the procurement, lack of due process, satisfaction or other grounds that make the
judgment invalid or unenforceable). In the interests of interpreting our UEFJA consistently
with its purpose and with rulings from sister states, the Court holds that the language of §
25-9-503, MCA, "does not allow the merits of a foreign judgment to be reopened or
reexamined by the state where it is recorded."

¶64 The consistency that has been achieved by the Court's interpretation is nothing short
of legerdemain. No matter how harmonious our sister states may be in saying that the
UEFJA does not allow vacating or reopening a foreign judgment, they cannot change the
fact that the UEFJA provides that a foreign judgment shall be treated in the "same manner
as a judgment of a district court of this state [Montana]." In the event more clarity is called
for, the Act goes on to elaborate: "A judgment so filed has the same effect and is subject to
the same procedures, defenses, and proceedings for reopening, vacating, or staying as a
judgment of a district court of this state . . . ." (Emphasis added.) With all due respect to
the majority and the Uniform Code Commissioners, this language is only subject to one
interpretation: that is, that a judgment from Wyoming, filed in Montana, is subject to
reopening or vacating under the laws of Montana, including the excusable neglect
provisions of Rule 60(b), M.R.Civ.P. In the words of Ralph Waldo Emerson: "A foolish
consistency is the hobgoblin of little minds, adored by little statesmen and philosophers
and divines." In creating a consistency where none exists, we have fallen prey to the
hobgoblin and have joined the ranks of the little statesmen, philosophers and divines.

¶65 I would hold that § 25-9-503, MCA, is unconstitutional to the extent that it is
inconsistent with the Full Faith and Credit Clause. That is, to the extent that it allows a
foreign judgment to be reopened or vacated under the laws of another state.

/S/ W. WILLIAM LEAPHART

Justice Terry N. Trieweiler specially concurring.

¶66 I concur with the majority's conclusions that the appellant's notices of appeal
were filed in a timely manner, that the appellant filed the correct motions in the
District Court to invoke relief from the Wyoming judgment, and that those motions
were timely.



 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (18 of 21)4/19/2007 3:03:34 PM
 Nos


¶67 I concur with the majority's decision to affirm the District Court's denial of the
plaintiff's motion to set aside the Wyoming judgment; however, I would affirm the
District Court for reasons other than those offered in the majority opinion.

¶68 I disagree with the majority's conclusion, based on extraneous means of
interpretation, that § 25-9-503, MCA, does not allow the appellant to attack a foreign
judgment pursuant to Rule 60(b), M.R.Civ.P., on the same basis that he could attack
a domestic judgment. The language of § 25-9-503, MCA, is plain on its face and
provides, in relevant part, that a foreign judgment filed in this state, "has the same
effect and is subject to the same procedures, defenses, and proceedings for reopening,
vacating, or staying as a judgment of a district court of this state and may be
enforced or satisfied in like manner." When a statute is plain on its face, our
obligation is to apply it as it has been written, and not to resort to extraneous sources
for purposes of construing what was intended by the authors of the statute. State ex
rel. Cobbs v. Montana Dep't of Social and Rehab. Servs. (1995), 274 Mont. 157, 162,
906 P.2d 204, 207. Section 25-9-503, MCA, clearly provides that foreign judgments
filed in this state can be attacked by the same procedures and for the same reasons as
domestic judgments. The majority's reliance on what it concludes was the drafter's
intent, to hold otherwise is contrary to our normal rules of statutory construction
and application.

¶69 Having said that, however, I do not believe that the appellant has the right to
challenge the Wyoming judgment repeatedly, and where he has already filed and lost
the equivalent of a Rule 60(b) motion directly in the court where the judgment was
entered, I would conclude that he is precluded by principles of res judicata from
repeating that same challenge in a Montana court. The appellant did not appeal from
denial of his post-judgment motion in Wyoming and, therefore, that judgment is as
final as if it had been unsuccessfully challenged in Montana pursuant to § 25-9-503,
MCA.

¶70 Because, as the majority recognizes, the appellant has already been unsuccessful
in having his default judgment set aside in the Wyoming court based upon excusable
neglect, I do not believe it was necessary for this Court to interpret § 25-9-503, MCA,
as it has in order to affirm the District Court.

¶71 Furthermore, even though the plain language of § 25-9-503, MCA, authorizes the
appellant's action in the Montana District Court to set aside the Wyoming judgment


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (19 of 21)4/19/2007 3:03:34 PM
 Nos


pursuant to Rule 60(b), M.R.Civ.P., I would conclude that the authority to authorize
such a challenge is preempted by 28 U.S.C. § 1738 which requires that foreign
judgments be given the same effect they would be given in the state from which they
originated. In other words, the federal standard for attacking a foreign judgment
requires that its validity be considered based on the law of the state where it
originated. Montana law provides that foreign judgments are subject to attack for
the same reasons that domestic judgments would be subject to attack. The two
standards are inconsistent and the federal law has preemptive effect.

¶72 The supremacy clause of the United States Constitution provides that "[t]his
constitution, and the laws of the United States which shall be made in pursuance
thereof . . . shall be the supreme law of the land; and the judges in every state shall be
bound thereby, anything in the constitution or laws of any state to the contrary
notwithstanding." U.S. Const. art. VI, cl. 2. Interpretation of the supremacy clause
has created the doctrine of federal preemption, pursuant to which state laws that
conflict with federal law are preempted and "without effect." See Maryland v.
Louisiana (1981), 451 U.S. 725, 746, 101 S. Ct. 2114, 2128-29, 68 L. Ed. 2d 576, 595.

¶73 Neither do I agree with the concurring opinion of Justice Leaphart that § 25-9-
503, MCA, is unconstitutional in violation of the full faith and credit clause found in
Article IV, Section 1, of the United States Constitution. I believe that the full faith
and credit clause simply requires that Montana give the same effect to foreign
judgments that it would give to domestic judgments and that is what the plain
language of § 25-9-503, MCA, does. See, e.g., Phares v. Nutter (Ariz. 1980), 609 P.2d
561. However, the full faith and credit clause also authorizes Congress to expand on
the effect to be given to foreign judgments and that is what it did when it enacted 28
U.S.C. § 1738.

¶74 For these reasons, I concur with the result arrived at by the majority, although I
do not agree with all that is said in the majority opinion.

/S/ TERRY N. TRIEWEILER

Justice William E. Hunt, Sr., joins in the foregoing concurring opinion.

/S/ WILLIAM E. HUNT, SR.

1. 1 A lengthy string-cite to the cases would serve no particular purpose except to take up space. I suggest that if

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (20 of 21)4/19/2007 3:03:34 PM
 Nos

the reader performs an electronic search of Montana case law using the query "form over substance" he or she
will locate over six dozen opinions of one sort or another citing this maxim.




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-310%20&%2097-311%20Opinion.htm (21 of 21)4/19/2007 3:03:34 PM